



























DENTSPLY SIRONA INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(As Amended and Restated Effective January 1, 2019)











































--------------------------------------------------------------------------------



DENTSPLY SIRONA INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



ARTICLE I INTRODUCTION 
1
1.1 Name 
1
1.2 Effective Date 
1
1.3 Purpose 
1
ARTICLE II DEFINITIONS 
2
2.1 Administrator 
2
2.2 Affiliates 
2
2.3 Beneficiary 
2
2.4 Board 
2
2.5 Change in Control 
2
2.6 Committee 
4
2.7 Company 
4
2.8 Compensation 
4
2.9 Credited Service 
4
2.1 Dentsply Sirona Contribution Account 
5
2.11 Disability 
5
2.12 Eligible Employee 
5
2.13 Participant 
5
2.14 Plan Year 
5
2.15 Plan 
5
2.16 Separation from Service 
6
ARTICLE III PARTICIPATION BY ELIGIBLE EMPLOYEES 
7
3.1 Participation 
7
3.2 Ineligible Employee 
7
ARTICLE IVDENTSPLY SIRONA CONTRIBUTIONS
8
4.1 Annual Contribution 
8
4.2 Vesting of Dentsply Sirona Contributions 
8
4.3 Foreign Participants 
9
4.4 Forfeiture of Benefits 
9
ARTICLE V DISTRIBUTIONS 
10
5.1 Distribution Date 
10
5.2 Method of Payment 
10
5.3 Distributions on Death 
11
5.4 Distributions on Change in Control 
11

i

--------------------------------------------------------------------------------




5.5 Valuation of Distributions 
11
ARTICLE VI ACCOUNTS 
13
6.1 Dentsply Sirona Contribution Account 
13
6.2 Crediting of Earnings and Statement of Account 
13
ARTICLE VII  FUNDING AND PARTICIPANT'S INTEREST 
15
7.1 Plan Unfunded 
15
7.2 Participant's Interest in Plan 
15
ARTICLE VIII ADMINISTRATION AND INTERPRETATION 
16
8.1 Administration 
16
8.2 Interpretation 
16
8.3 Records and Reports 
16
8.4 Payment of Expenses 
17
8.5 Indemnification for Liability 
17
8.6 Claims Procedure 
18
8.7 Section 409A 
18
ARTICLE IX AMENDMENT AND TERMINATION 
19
9.1 Amendment and Termination 
19
ARTICLE X MISCELLANEOUS PROVISIONS 
20
10.1 Right of Company to Take Employment Actions 
20
10.2 Alienation of Assignment of Benefits 
20
10.3 Right to Withhold 
20
10.4 Construction 
21
10.5 Headings 
21
10.6 Number and Gender 
21





ii

--------------------------------------------------------------------------------



DENTSPLY SIRONA INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



ARTICLE I
INTRODUCTION



1.1 Name. The name of this Plan is the DENTSPLY SIRONA Inc. Supplemental
Executive Retirement Plan (the "Plan").



1.2 Effective Date. The effective date of this amendment and restatement of the
Plan is January 1, 2019. This amendment and restatement incorporates all prior
amendments to the Plan and incorporates certain other changes to the Plan that
are effective January 1, 2019. This amendment and restatement of the Plan does
not have any effect on any amounts that were fully vested under the Plan as of
December 31, 2004.



1.3 Purpose. This Plan is maintained by DENTSPLY SIRONA Inc. (f/k/a DENTSPLY
International Inc.) ("Dentsply Sirona") for the purposes of providing additional
retirement benefits for a select group of management and/or highly compensated
employees of the Company.
This Plan provides for the crediting by Dentsply Sirona of retirement funds to
accounts established under this plan for Eligible Employees. All contributions
under the Plan credited to Participants shall be in the form of unfunded
recordkeeping entries that shall be credited with earnings as specified in the
Plan.







--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS
Capitalized terms which are not defined herein shall have the same meaning as
ascribed to them in the DENTSPLY SIRONA Inc. 401(k) Savings Plan and Employee
Stock Ownership Plan (the "Retirement Plan"). Whenever the following initially
capitalized words and phrases are used in this Plan, they have the meanings
specified below unless the context clearly indicated to the contrary:



2.1 "Administrator" shall be the individual or individuals appointed by the
Committee to assist in administration of this Plan.



2.2 "Affiliates" shall mean any organization which is controlled by or under
common control with Dentsply Sirona.



2.3 "Beneficiary" shall mean such person or legal entity as may be designated by
a Participant under Section 5.3 to receive benefits hereunder after such
Participant's death.



2.4 "Board" shall mean the Board of Directors of Dentsply Sirona, as constituted
from time to time.



2.5 "Change in Control" shall mean the occurrence, at any time during the term
of the Plan, of any of the following events:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 12(d)(3) of the Exchange Act) (a "Person") (other than Dentsply Sirona
or any benefit plan sponsored by Dentsply Sirona) of beneficial ownership
(within the
2



--------------------------------------------------------------------------------



meaning of Rule 13d-3 under the Exchange Act), within a consecutive twelve (12)
month period, of 30% or more of either (i) the then outstanding shares of the
Common Stock (the "Outstanding Common Stock") or (ii) the combined voting power
of the then outstanding securities of Dentsply Sirona entitled to vote generally
in the election of directors (the "Voting Securities"); or
(b) Individuals who, as of the effective date of the Plan, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least one-half
(1/2) of the Board (rounded down to the nearest whole number) within a
consecutive twelve (12) month period, provided that any individual whose
election or nomination for election was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of Dentsply Sirona (as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act); or
(c) Consummation by Dentsply Sirona of a reorganization, merger, or
consolidation (a "Business Combination"), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
beneficial owners of the outstanding common stock and voting securities
immediately prior to such Business Combination, do not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding voting securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Business Combination in substantially the same proportion as their
ownership immediately prior to such Business Combination of the outstanding
common stock and voting securities, as the case may be; or

3



--------------------------------------------------------------------------------



(d) Consummation of a complete liquidation or dissolution of Dentsply Sirona, or
sale or other disposition of all or substantially all of the assets of Dentsply
Sirona other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly, or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding common stock and voting securities immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
outstanding common stock and voting securities, as the case may be, immediately
prior to such sale or disposition.



2.6 "Committee" shall mean the Human Resources Committee of the Board.



2.7 "Company" shall mean Dentsply Sirona and any of its Affiliates.



2.8 "Compensation" shall mean a Participant's base salary plus any incentive
awards and bonuses payable for a Plan Year but not including any income from or
pertaining to stock options.



2.9 "Credited Service" shall have the same meaning as defined in the Retirement
Plan; however, Credited Service prior to January 1, 1992 shall be ignored for
purposes of this Plan.




4



--------------------------------------------------------------------------------



2.10 "Dentsply Sirona Contribution Account" shall mean the recordkeeping account
established by the Administrator for each Participant to which the Dentsply
Sirona contribution on each Participant's behalf shall be allocated.



2.11 "Disability" shall mean, except as may otherwise be required by Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder ("Section 409A"), that a Participant either (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, is receiving (and
has received for at least three (3) months) income replacement benefits under
any Company-sponsored disability benefit plan. A Participant who has been
determined to be eligible for Social Security disability benefits shall be
presumed to have a Disability as defined herein.



2.12 "Eligible Employee" shall mean any U.S. employee who (i) is an executive
officer of the Company within the meaning of Rule 3b-7 under the Securities
Exchange Act of 1934, as amended, (ii) is a corporate vice president and has a
global pay grade of 60 or above, or (iii) has a global pay grade of 61 or above.



2.13 "Participant" shall mean an individual on whose behalf Dentsply Sirona
contributions have been credited under this Plan.



2.14 "Plan Year" shall mean the calendar year.



2.15 "Plan" shall mean DENTSPLY SIRONA Inc. Supplemental Executive Retirement
Plan.


5



--------------------------------------------------------------------------------




2.16 "Separation from Service" shall have the meaning set forth in Treasury
Regulations Section 1.409A-2(a)(8). For purposes of this definition, a
Participant shall be deemed to have a Separation from Service on the date on
which he and the Company reasonably anticipate that no further services would be
performed after such date or that the level of bona fide services he would
perform after such date would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or the full period of employment if less than
thirty-six (36) months). Notwithstanding the above, no Separation from Service
shall be deemed to occur while the Participant is on military leave, sick leave
or other bona fide leave of absence until the latest of (i) six (6) months after
commencement of the leave, other than for a Disability, (ii) twenty-nine (29)
months after commencement of leave as the result of a Disability, or (iii) the
date on which the Participant ceases to have a legally protected right to
reemployment under the applicable statute or by contract.




6



--------------------------------------------------------------------------------



ARTICLE III
PARTICIPATION BY ELIGIBLE EMPLOYEES

3.1 Participation. Participation in this Plan is limited to Eligible Employees
and participation in the Plan will commence as soon as administratively
practicable following an employee becoming an Eligible Employee. Employees who
were previously eligible to participate in this Plan may continue to maintain
account balances under this Plan. A Participant who separates from service with
the Company will cease participation hereunder.



3.2 Ineligible Employee. The Plan is intended to be an unfunded ''top-hat" plan,
maintained primarily for the purpose of providing retirement benefits for a
select group of management or highly compensated employees. If a Participant
ceases to be an Eligible Employee, the Participant's account balance shall
continue to be deferred until the earliest occurrence of an event specified in
Section 5, and no further contributions shall be made on such Participant's
behalf until and unless he resumes his or her status as an Eligible Employee.




7



--------------------------------------------------------------------------------



ARTICLE IV
DENTSPLY SIRONA CONTRIBUTIONS



4.1 Annual Dentsply Sirona Contributions. The following contributions shall be
made to the Dentsply Sirona Contribution Account for each Participant for each
Plan Year:
(i) A contribution equal to the percentage allocated under the Retirement Plan
for the same Plan Year. For purposes of the allocation under this Section 4.1(i)
only Compensation in excess of the limitations on Compensation imposed by
Internal Revenue Code 401(a)(17) for a Plan Year shall be taken into account.
(ii) A contribution equal to 11.7% of Compensation. For purposes of the
allocation under this Section 4.1(ii), total Compensation shall be taken into
account. The contribution provided by this Section 4.1(ii) shall be reduced by
the contribution provided by the sum of Section 4.1(i) above, plus the
contribution allocated to the Participant under the Retirement Plan for the Plan
Year.



4.2 Vesting of Dentsply Sirona Contributions. A Participant as of January 1,
1999 became 100% vested in his or her Dentsply Sirona Contribution Account upon
the completion of three years of Credited Service. A Participant who first
becomes a Participant after January 1, 1999 shall be 100% vested in his or her
Dentsply Sirona Contribution Account following the Participant's completion of
seven years of Credited Service. A Participant who terminates employment prior
to completing seven years of Credited Service shall be partially vested in his
or her Dentsply Sirona Contribution Account, in accordance with the following
schedule:






8



--------------------------------------------------------------------------------



Total Credited Service
Vested Percentage
Less than 3 years
0%  
3 years
20%  
4 years
40%  
5 years
60%  
6 years
80%  
7 years
100%  



Notwithstanding the above, a Participant shall become 100% vested upon
Disability, Change in Control or death while actively employed.



4.3 Foreign Participants. In calculating the contribution for foreign
Participants, any contribution shall be reduced by the value of pension benefits
or allocations made for such Participant by the Company under other pension or
retirement plans or benefit programs.



4.4 Forfeiture of Benefits. Notwithstanding anything herein contained to the
contrary, no payment of any retirement benefits hereunder shall be made and all
rights under this Plan shall be forfeited if the Committee unanimously
determines that any of the following events occur:
aThe Participant is terminated for gross or willful misconduct or becomes
employed with a competitor within two years of termination of employment.
bThe Participant has committed or participated in an act of fraud or dishonesty
against Dentsply Sirona; or
cThe Participant has willfully and intentionally engaged in any activity or
conduct which is adverse to the best interests of Dentsply Sirona and could
result in a material loss to Dentsply Sirona or its business.


9



--------------------------------------------------------------------------------



ARTICLE V
DISTRIBUTIONS



5.1 Distribution Date. Effective for distributions of amounts contributed on or
after January 1, 2019, distribution of a Participant's vested Dentsply Sirona
Contribution Account, subject to the elections provided for in Section 5.2,
shall be made, or shall commence, following the Participant's termination of
employment for any reason; provided, however, that no payment shall be permitted
unless such termination qualifies as a Separation from Service; and,
provided further, however, that, notwithstanding anything in the Plan or
election by the Participant to the contrary, any amounts that become payable
upon such Participant's termination from employment shall be held for delayed
payment and shall be distributed within thirty (30) days from the date which is
six (6) months after the date of such Participant's termination of employment
(and shall be adjusted for earnings or losses in accordance with Section 6.2
pending payment).



5.2 Method of Payment. 
dDistributions under this Plan of an account which is based on the interest
election under Section 6.2 shall be paid in cash. A distribution of a
Participant's vested account balance invested in Dentsply Sirona Common Stock
shall be paid in shares of such Common Stock (and fractional shares paid in
cash).
10



--------------------------------------------------------------------------------



eThe Participant may make an irrevocable election to have his or her benefit
distributed in annual installments for a period of up to five (5) years from the
date of the first distribution, which shall be a date designated in the election
form no later than one (1) year from the date of termination of employment. This
irrevocable election shall be made by submitting a completed Election of Payment
Form to the Administrator (either in writing or electronically) as soon as
practicable upon the Eligible Employee becoming a Participant, but, in any
event, no later than thirty (30) days after the Eligible Employee first becomes
a Participant. In the absence of a timely election, the Participant shall be
deemed to have elected to receive his or her distribution in a single lump-sum
payment at termination of employment. Notwithstanding the foregoing, a
Participant's Election of Payment Form most recently filed on or before December
31, 2008 with respect to his or her Dentsply Sirona Contribution Account and not
revoked or modified on or before such date shall be deemed effective with
respect thereto and shall be irrevocable after December 31, 2008.



5.3 Distributions on Death. In the event of a Participant's death before his or
her Dentsply Sirona Contribution Account has been distributed, distribution
shall be made to the Beneficiary selected by the Participant within thirty (30)
days after the date of death (or, if later, after the proper Beneficiary has
been identified). A Participant may from time to time change his or her
designated Beneficiary without the consent of such Beneficiary by filing a new
designation (either in writing or electronically) with the Administrator. If no
Beneficiary designation is in effect at the time of the Participant's death, or
if the designated Beneficiary is missing or has predeceased the Participant,
distribution shall be made to the Participant's surviving spouse, or if none, to
his or her surviving children per stirpes, and if none, to his or her estate.



5.4 Distribution on Change in Control. In the event of a Change in Control as
defined in this Plan, each Participant shall receive the value of his or her
Dentsply Sirona Contribution Account in a single lump-sum payment no later than
sixty (60) days after the effective date of such Change in Control.



5.5 Valuation of Distributions. All distributions under this Plan shall be based
upon the amount credited to a Participant's Dentsply Sirona Contribution Account
as of the date of the distribution. The amount of installments payable to a
Participant electing distribution through installments shall be determined by
dividing the amount credited to the
11



--------------------------------------------------------------------------------



Participant's vested Dentsply Sirona Contribution Account by the remaining
number of installments, including the current installment, to be paid. It is
understood that administrative requirements may lead to a delay between such
valuation date and the date of distribution, not to exceed thirty (30) days.




12



--------------------------------------------------------------------------------



ARTICLE VI
ACCOUNTS



6.1  Dentsply Sirona Contribution Account. The Administrator shall establish and
maintain, or cause to be established and maintained, a separate Dentsply Sirona
Contribution Account for each Participant. Each Participant's account shall be
credited with earnings, for recordkeeping purposes only, as provided in Section
6.2. A Participant's Dentsply Sirona Contribution Account shall be maintained
solely for the purposes of measuring the amounts to be paid under the Plan. The
Company shall not be required to fund or secure the Account in any way. The
Company's obligation to Participants hereunder is purely contractual.



6.2 Crediting of Earnings and Statement of Account.
fThe Participant's Dentsply Sirona Contribution Account shall be credited with
Company contribution credits and earnings annually or, as applicable, upon a
distribution. The amount of earnings to be credited each year shall be based on
the investment selected by the Participant. The Participant may choose from the
following investments with respect to contributions credited for each Plan Year:
(i) Dentsply Sirona Common Stock (any dividends will be reinvested in the
Participant's Dentsply Sirona Contribution Account), or (ii) U.S. Government
30-year Treasury bonds as quoted in The Wall Street Journal or any Government
bond that replaces the 30-year bond and that has the longest duration up to 30
years (average yield for the month of January used for each Plan year). Each
election must be 100% in either stock or interest. Once an election is made to
invest in the Dentsply Sirona common stock, that election with respect to such
stock will be tracked on the basis of the number of shares allocated to such
account and cannot be changed. With respect to future allocations, an election
may be made to select the interest investment.
13



--------------------------------------------------------------------------------



gIn order to make a new election, the Participant must submit an Investment
Election Form to the Administrator (either in writing or electronically) no
later than 30 days prior to the beginning of each Plan Year specifying the
investment election for the following Plan Year, otherwise if no timely
submission of an investment election is made, the immediately preceding election
shall be followed. In the absence of a prior election form, the Participant's
account shall be deemed to be invested in Dentsply Sirona Common Stock.
Investment exchanges of a Participant's existing Dentsply Sirona Contribution
Account shall not be permitted.
hEarnings will be credited for whole years only, except of the year of
distribution for which earnings will be credited up to the date of distribution.
As soon as practicable after the end of each Plan Year (and at such additional
times as the Administrator may determine), the Administrator shall furnish each
Participant with a statement of the balance credited to the Participant's
Dentsply Sirona Contribution Account. Upon a Change in Control, as defined in
2.5, the method of crediting earnings may not be modified or amended.
iThe determination of the Dentsply Sirona common stock share price for purposes
of annual allocations shall be made as of December 31 for allocations to be made
for the following year. For accounts which are based on investment in Dentsply
Sirona stock, dividends for a year shall be allocated in the form of Dentsply
Sirona stock and shall be based on the beginning of the year balance of shares
in the account and the dividends paid during the year for such shares. Effective
January 1, 2018, dividend allocations shall be made as of the dividend payment
date.




14



--------------------------------------------------------------------------------



ARTICLE VII
FUNDING AND PARTICIPANT'S INTEREST



7.1 Plan Unfunded. This Plan shall be unfunded and, except as provided below, no
trust shall be created by or for the Plan. The crediting to each Participant's
Dentsply Sirona Contribution Account, as the case may be, shall be made through
recordkeeping entries. No actual funds shall be set aside; provided, however,
that nothing herein shall prevent the Company from establishing one or more
grantor trusts from which benefits due under this Plan may be paid in certain
instances. The Company shall pay all distributions from its general assets and a
Participant (or his or her Beneficiary) shall have rights of a general,
unsecured creditor against the Company for any distributions due hereunder. The
Plan constitutes a mere promise by the Company to make benefit payments in the
future.

7.2 Participant's Interest in Plan. A Participant has an interest only in the
cash value of the amount credited to his or her account. A Participant has no
rights or interests in any specific funds, Dentsply Sirona common stock or other
securities.




15



--------------------------------------------------------------------------------



ARTICLE VIII
ADMINISTRATION AND INTERPRETATION



8.1 Administration. The Committee shall be in charge of the overall operation
and administration of the Plan. The Committee has, to the extent appropriate and
in addition to the powers described elsewhere in this Plan, full discretionary
authority to construe and interpret the terms and provisions of the Plan; to
make any and all determinations, including factual determinations, to adopt,
alter, and repeal administrative rules, guidelines and practices governing the
Plan; to perform all acts, including the delegation of its administrative
responsibilities to advisors or other persons who may or may not be employees of
the Company; and to rely upon the information or opinions of legal counsel or
experts selected to render advise with respect to the Plan, as it shall deem
advisable, with respect to the administration of the Plan.



8.2 Interpretation. The Committee may take any action, correct any defect,
supply any omission or reconcile any inconsistency in the Plan, or in any
election hereunder, in the manner and to the extent it shall deem necessary to
carry the Plan into effect or to carry out the Company's purposes in adopting
the Plan. Any decision, interpretation or other action made or taken in good
faith by or at the direction of the Company or the Committee arising out of or
in connection with the Plan shall be within the absolute discretion of each of
them, and shall be final, binding, and conclusive on the Company, and all
Participants and Beneficiaries and their respective heirs, executors,
administrators, successors, and assigns. The Committee's determinations
hereunder need not be uniform, and may be made selectively among Eligible
Employees, whether or not they are similarly situated.



8.3 Records and Reports. The Administrator shall keep a record of proceedings
and actions and shall maintain or cause to be maintained all such books of
account, records, and
16



--------------------------------------------------------------------------------



other data as shall be necessary for the proper administration of the Plan. Such
records shall contain all relevant data pertaining to individual Participants
and their rights under this plan. The Committee shall have the duty to carry
into effect all rights or benefits provided hereunder to the extent assets of
the Company are properly available.



8.4 Payment of Expenses.
jClaims: The Company shall bear all expenses incurred by the Committee or the
Administrator in administrating the Plan. If a claim or dispute arises
concerning the Committee or the rights of a Participant or Beneficiary to
amounts contributed under this Plan, regardless of the party by whom such claim
or dispute is initiated, each party shall bear their own costs and expenses in
asserting or defending against such claim, except that, if a Participant is the
prevailing party in such matter, the Company shall, upon presentation of
appropriate vouchers, pay all costs and expenses of the participant, including
reasonable attorney's fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Participant or by
anyone claiming under or through the Participant (such person being hereinafter
referred to as the "Participant's Claimant"), in connection with the bringing,
prosecuting, defending, litigating, negotiating, or setting of such claim or
dispute.
kIn the case of any claim or dispute initiated by a Participant or the
Participant's Claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the
Administrator within two (2) years (three (3) years in the event of a Change in
Control) after the occurrences of the event giving rise to such claim or
dispute.



8.5 Indemnification for Liability. The Company shall indemnify the Committee and
the Administrator and the employees of the Company to whom the Administrator
delegates duties under this Plan, against any and all claims, losses, damages,
expenses and
17



--------------------------------------------------------------------------------



liabilities arising from their responsibilities in connection with this Plan,
unless the same is determined to be due to gross negligence or willful
misconduct.



8.6 Claims Procedure. Claims for benefits shall be administered in accordance
and compliance the claims procedure set forth in Appendix A.



8.7 Section 409A. Notwithstanding anything in the Plan to the contrary, all
provisions of the Plan shall be construed and interpreted to comply with Section
409A of the Internal Revenue Code of 1986, as amended ("Section 409A"), and, if
necessary, any provision shall be null and void to the extent such provision (or
part thereof) fails to comply with Section 409A or regulations thereunder.




18



--------------------------------------------------------------------------------



ARTICLE IX
AMENDMENT AND TERMINATION



9.1 Amendment and termination. The Committee shall have the right, at any time,
to amend or terminate this Plan in whole or in part or to discontinue
contributions, provided that such amendment or termination shall not adversely
affect any Participant or Beneficiary under the Plan on the basis of amounts
previously allocated to the Participant's Dentsply Sirona Contribution Account.
If the Plan is discontinued with respect to future contributions, Participants'
vested Dentsply Sirona Contribution Accounts shall be distributed in accordance
with the provisions of Section 5.1, unless the Committee designates that
distributions shall be made on an earlier date. If the Committee designates such
earlier date, each Participant shall receive distribution of his or her vested
Dentsply Sirona Contribution Account, as specified by the Committee. If the Plan
is completely terminated by the Committee, each Participant shall receive
distribution of his or her vested Dentsply Sirona Contribution Account in one
lump sum payment of cash or in kind as of the date of the Plan termination, or
in accordance with the Plan. Notwithstanding anything in this Section 9.1 to the
contrary, any distribution pursuant to this Section 9.1 upon termination of this
Plan other than at the time and in the form elected under Section 5 shall be
made only if and to the extent such termination satisfies applicable
requirements under Section 409A and the regulations thereunder.






19



--------------------------------------------------------------------------------



ARTICLE X
MISCELLANEOUS PROVISIONS



10.1 Right of Company to Take Employment Actions. The adoption and maintenance
of this Plan shall not be deemed to constitute an employment contract between
the Company and any Eligible Employee, not to be a consideration for, nor an
inducement or condition of, the employment of any person. Nothing herein
contained, or any action taken hereunder, shall be deemed to give any Eligible
Employee the right to be retained in the employ of the Company or to interfere
with the right of the Company to discharge any Eligible Employee at any time,
nor shall it be deemed to give to the Company the right to require the Eligible
Employee to remain in its employ, nor shall it interfere with the Eligible
Employee's right to terminate his or her employment at any time. Nothing in this
Plan shall prevent the Company from amending, modifying, or terminating any
other benefit plan.



10.2 Alienation or Assignment of Benefits. A Participant's rights and interest
under the Plan shall not be assigned or transferred except as otherwise provided
herein, and the Participant's rights to benefit payment under the Plan shall not
be subject to alienation, pledge or garnishment by or on behalf of creditors
(including heirs, beneficiaries, or dependents) of the Participant or of the
Beneficiary. Notwithstanding the preceding, the Administrator may direct
distributions in accordance with the Plan to an alternate payee pursuant to a
Qualified Domestic Relations Order (QDRO), as defined in Section 414(p) of the
Internal Revenue Code of 1986, as amended, prior to any distribution date
described in Article V.



10.3 Right to Withhold. To the extent required by law in effect at the time of
distribution is made from the Plan, the Company of its agents shall have the
right to withhold or deduct
20



--------------------------------------------------------------------------------



from any distributions or payments any taxes required to be withheld by federal,
state or local governments.



10.4 Construction. All legal questions pertaining the Plan shall be determined
in accordance with the laws of the Commonwealth of Pennsylvania, to the extent
such laws are not superseded by the Employee Retirement Income Security Act of
1974, as amended, or any other federal law.



10.5 Headings. The headings of the Articles and Sections of this Plan are for
reference only. In the event of a conflict between a heading and the contents of
an Article or Section, the contents of the Article or Section shall control.



10.6 Number and Gender. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would apply, and references to the male gender shall be
construed as applicable to the female gender where applicable, and vice versa.


21



--------------------------------------------------------------------------------



Appendix A


Claims Procedure


lFiling a Claim for Benefits Not Involving a Disability Determination. A
Participant or Beneficiary or the authorized representative (the "Claimant")
shall notify the Committee of a claim for benefits under the Plan. Such request
shall be deemed filed when made in writing, addressed or hand-delivered to the
Committee.


(1) Denial of Claim. Whenever a claim for benefits by any Claimant has been
denied, the Committee shall provide the Claimant written or electronic notice
within 90 days containing the following information:


(i) the specific reason or reasons for the denial;


(ii) specific reference to those Plan provisions on which the denial is based;


(iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and


(iv) a description of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review.


If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 90 days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination.


(2) Appeal. A Claimant whose claim for benefits is denied, in whole or in part,
or who is otherwise adversely affected by any action of the Committee shall be
entitled to request the Committee to give further consideration to his claim by
filing with the Committee a written request for review. A Claimant who files a
timely written request for review shall be entitled to:


isubmit written comments, documents, records, and other information relating to
the claim for benefits;
22



--------------------------------------------------------------------------------



iiupon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined under DOL
Regulation Section 2560.503-1(m)(8)) to the Claimant's claim for benefits; and
iiia review that takes into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.
The Committee shall review the Claimant's appeal and shall render its decision
within sixty (60) days after the receipt of the request for review, unless
special circumstances require an extension of time for processing.


The Committee may extend the 60-day period where the nature of the claim
involved or other attendant circumstance make such extension appropriate. In
connection with any appeal, the Claimant or his duly authorized representative
may review pertinent documents and submit written comments. The Committee's
decision on review shall be in writing or in electronic format and shall
include:


ithe specific reason or reasons for the adverse determination;
iireference to the specific Plan provisions on which the benefit determination
is based;
iiia statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as defined under DOL Regulation Section
2560.503-1(m)(8)), to the Claimant's claim for benefits; and
iva statement describing any voluntary appeal procedures offered by the Plan and
the Claimant's right to obtain the information about such procedures, and a
statement of the Claimant's right to bring an action under section 502(a) of
ERISA.
(b) Filing a Claim for Benefits Involving a Disability Determination. The
Claimant shall notify the Committee of a claim for disability benefits under the
Plan. Such request may be in any form adequate to give reasonable notice to the
Committee, shall set forth the basis of such claim, and shall authorize the
Committee to conduct such examinations as may be necessary to determine the
validity of the claim and to take such steps as may be necessary to facilitate
the payment of any benefits to which the Claimant may be entitled under the
Plan.


23



--------------------------------------------------------------------------------



1Denial of Claim. Whenever a claim for disability benefits by any Claimant has
been denied, the Committee shall provide the Claimant written or electronic
notice, in a culturally and linguistically appropriate manner as required by DOL
Regulation Section 2560.503-1(o), within 45 days containing the following:
ispecific reason or reasons for the denial;
iispecific reference to the Plan provisions upon which the denial is based;
iiia description of any additional material or information necessary to perfect
the claim and an explanation of why such material or information is necessary;
iva discussion of the decision, including an explanation of the basis for
disagreeing with or not following:
athe views presented by the Claimant to the Plan of health care professionals
treating the Claimant and vocational professionals who evaluated the Claimant;
bthe views of medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with a Claimant's adverse benefit determination
without regard to whether the advice was relied upon in making the benefit
determination; and
ca disability determination regarding the Claimant presented by the Claimant to
the Plan made by the Social Security Administration.
iif the denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to your medical
circumstances, or a statement that such explanation will be provided to the
Claimant free of charge upon request;
24



--------------------------------------------------------------------------------



iieither the specific internal rules, guidelines, protocols, standards, or other
similar criteria of the Plan relied upon in making the initial adverse
determination, or alternatively, a statement that such rules, guidelines,
protocols, standards, or other similar criteria of the Plan do not exist;
iiia statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as the term is defined under DOL Regulation Section
2560.523-1(m)(8)) to the Claimant's claim for benefits; and
iva description of the Plan's review procedures and the time limits applicable
to such procedures, including a statement of the Claimant's right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review.
If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 45-day period. The initial period may be
extended for up to 30 days. If prior to the end of the first 30-day extension
period, the Committee determines that, due to matters beyond the control of the
Plan, a decision cannot be rendered within the extension period, the decision
making period can be extended for up to an additional 30 days. The extension
notice shall specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues. The Claimant
shall be given at least 45 days in which to respond.


1Appeal. A Claimant whose claim for benefits is denied in whole or in part, or
who is otherwise adversely affected by any action of the Committee, shall have
the right to request a review of the Committee's denial of claim within 180 days
after he receives written notice of the action. A Claimant who files a timely
written request for a hearing shall be entitled to:


isubmit written comments, documents, records, and other information relating to
the claim for benefits;


iiupon request and free of charge, reasonable access to, and copies of all
documents, records, and other information relevant (as defined under DOL
Regulation Section 2560.503-1(m)(8)) to the Claimant's claim for benefits;


25



--------------------------------------------------------------------------------



iiia review that takes into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination;


iva review that does not afford deference to the initial adverse benefit
determination and that is conducted by an appropriate named fiduciary of the
Plan, who is neither the individual who made the adverse benefit determination
that is the subject of the appeal, nor the subordinate of such individual;


vthat, in deciding an appeal of any adverse benefit determination that is based,
in whole or in part, on a medical judgment, including determinations with regard
to whether a particular treatment, drug or other item is experimental,
investigational or not medically necessary or appropriate, the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment;


vithe identification of medical or vocational experts whose advice was obtained
on behalf of the Plan in connection with a Claimant's adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination;


viithat for purposes of a healthcare professional consultation such professional
shall be an individual who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual;


26



--------------------------------------------------------------------------------



viiithat before the Plan can issue an adverse benefit determination on review on
a disability benefit claim, the Committee will provide the Claimant, free of
charge, with any new or additional evidence considered, relied upon, or
generated by the Plan, insurer, or other person making the benefit determination
(or at the direction of the Plan, insurer or such other person) in connection
with the claim; such evidence must be provided as soon as possible and
sufficiently in advance of the date on which the notice of adverse benefit
determination on review is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date; and


ixprovide that, before the Plan can issue an adverse benefit determination on
review on a disability benefit claim based on a new or additional rationale, the
Committee will provide the Claimant, free of charge, with the rationale; the
rationale must be provided as soon as possible and sufficiently in advance of
the date on which the notice of adverse benefit determination on review is
required to be provided to give the Claimant a reasonable opportunity to respond
prior to that date.
The Committee shall review the Claimant's appeal and notify the Claimant in
writing of the final decision within 45 days of the Committee's receipt of the
written request for review.


In connection with any appeal, the Claimant or his duly authorized
representative may review pertinent documents and submit written comments. The
Committee's decision shall be in writing or provided as an electronic
notification, in a culturally and linguistically appropriate manner as required
by DOL Regulation Section 2560.503-1(o) and shall include:


(i) the specific reason or reasons for the adverse determination;


(ii) reference to the specific Plan provisions on which the benefit
determination is based;


(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as defined under DOL Regulation Section
2560.503-1(m)(8)) to the Claimant's claim for benefits;


(iv) a discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(a) the views presented by the Claimant to the Plan of health care professionals
treating the Claimant and vocational professionals who evaluated the Claimant;


27



--------------------------------------------------------------------------------



(b) the views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a Claimant's adverse benefit determination
without regard to whether the advice was relied upon in making the benefit
determination; and


(c) a disability determination regarding the Claimant presented by the Claimant
to the Plan made by the Social Security Administration.


(v) if the denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to your medical
circumstances, or a statement that such explanation will be provided to the
Claimant free of charge upon request;


(vi) either the specific internal rules, guidelines, protocols, standards, or
other similar criteria of the Plan relied upon in making the initial adverse
determination, or, alternatively, a statement that such rules, guidelines,
protocols, standards, or other similar criteria of the Plan do not exist; and


(vii) a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant's right to obtain the information about such procedures, and a
statement of the Claimant's right to bring an action under Section 502(a) of
ERISA. The statement of the Claimant's right to bring action under Section
502(a) of ERISA shall also describe any applicable contractual limitations
period that applies to the Claimant's right to bring such action, including the
calendar date on which the contractual limitations period expires for the claim.


A Claimant must follow the claims review procedures under the Plan and exhaust
his administrative remedies before taking any further action with respect to a
claim for benefits. If the Plan fails to strictly adhere to all the requirements
of this claims procedure with respect to a disability claim, the Claimant is
deemed to have exhausted the administrative remedies available under the Plan,
and shall be entitled to pursue any available remedies under ERISA Section
502(a) on the basis that the Plan has failed to provide a reasonable claims
procedure that would yield a decision on the merits of the claim, except where
the violation was: (a) de minimis; (b) non-prejudicial; (c) attributable to good
cause or matters beyond the Plan's control; (d) in the context of an ongoing
food-faith exchange of information; and (e) not reflective of a pattern or
practice of non-compliance. The Claimant may request a written explanation of
the violation
28



--------------------------------------------------------------------------------



from the Plan, and the Plan must provide such explanation within ten (10) days,
including a specific description of its basis, if any, for asserting that the
violation should not cause the administrative remedies to be deemed exhausted.
If a court rejects the Claimant's request for immediate review on the basis that
the Plan met the standards for the exception, the claim shall be considered as
re-filed on appeal upon the Plan's receipt of the decision of the court. Within
a reasonable time after the receipt of the decision, the Plan shall provide the
Claimant with notice of the resubmission.


29

